Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               CASE NO. 1:18-cv-23125-Scola/Torres

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE FARM
    FIRE & CASUALTY COMPANY,

           Plaintiff,

    v.

    HEALTH AND WELLNESS SERVICES, INC.,
    BEATRIZ MUSE, LAZARO MUSE, HUGO
    GOLDSTRAJ,       MANUEL      FRANCO,
    MEDICAL WELLNESS SERVICES, INC.,
    NOEL SANTOS, ANGEL CARRASCO, PAIN
    RELIEF CLINIC OF HOMESTEAD, CORP.,
    JESUS LORITES, and JOSE GOMEZ-CORTES

           Defendants.
                                                   /

                             DECLARATION OF DAVID I. SPECTOR


    STATE OF FLORIDA                    )
                                        ) ss.
    COUNTY OF PALM BEACH                )

           Before me the undersigned authority, personally appeared David I. Spector, who upon

    being duly sworn, deposes and states:

           1.      My name is David I. Spector. I am over the age of eighteen (18) years old, am

    competent to testify, and have personal knowledge of the facts contained in this Declaration. I

    submit this Declaration in support of plaintiffs, State Farm Mutual Automobile Insurance

    Company and State Farm Fire & Casualty Company’s (the “State Farm Plaintiffs”) request for

    attorney’s fees and pursuant to the Court's March 5, 2020 Omnibus Order on Summary Judgment

    wherein this Court granted the State Farm Plaintiffs’ Motion for Partial Summary Judgment as
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 2 of 10



    against defendants Health and Wellness Services, Inc., Medical Wellness Services, Inc., Pain

    Relief Clinic of Homestead, Corp., Lazaro Muse, Beatriz Muse, Noel Santos, Jesus Lorites and

    Hugo Goldstraj.

           2.      I submit this Declaration in support of the State Farm Plaintiffs’ Verified Motion

    for Attorneys’ Fees.

           3.      I am a partner with Holland & Knight, LLP ("Holland & Knight"), attorneys of

    record for the State Farm Plaintiffs in this action. I joined Holland & Knight in February 2019.

    From 2009 through February 2019, I was a partner at Akerman LLP and was the Chair of

    Akerman’s Fraud & Recovery Practice Group. I have been a member in good standing of the

    Florida Bar since 1996, and have over twenty years of experience in litigating complex commercial

    disputes in federal and state court. I am lead counsel in the above-captioned matter.

           4.      During the course of this litigation, the State Farm Plaintiffs were represented by

    Akerman LLP from August 2018 through February 2019 and by Holland & Knight from February

    2019 to the present.

           5.      Several lawyers from both Akerman LLP and Holland & Knight worked on this

    litigation during that time. From August 2018 to July 2019, lawyers at Akerman LLP and Holland

    & Knight LLP billed at specific hourly rates detailed below. However, in July 2019, Holland &

    Knight and the State Farm Plaintiffs entered into a fee agreement whereby the State Farm Plaintiffs

    agreed pay Holland & Knight a “blended” rate which applies to all attorney and paralegals who

    perform services for the State Farm Plaintiffs related to investigations and litigation for the State

    Farm Plaintiffs’ Special Investigative Unit (“SIU”). SIU is a department which the State Farm

    Plaintiffs are required to have in place to investigate potential fraudulent insurance claims pursuant

    to Florida law. Fla. Stat. § 626.9891.



                                                      2
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 3 of 10



           6.      This discounted, blended rate is reasonable for this litigation given the substantial

    amount of work that lawyers at all levels performed, as well as the complexity and sophistication

    of the work necessary to litigate, and ultimately secure a summary judgment order awarding all

    damages sought by the State Farm Plaintiffs.

           7.      This blended rate is further reasonable when compared to the prevailing market rate

    in the legal community for similar services by lawyers of reasonably comparable skills, experience,

    and reputation.

           8.      Additionally, this blended rate was applied across all offices on this matter, and is

    commensurate with reasonable rates in each applicable jurisdiction, including the Eleventh Circuit.

           9.      Various timekeepers worked on this engagement for a variety of reasons. For

    example, certain lawyers worked on the matter at Akerman but did not move to Holland & Knight.

    Other lawyers and professionals provided limited advice on substantive healthcare regulatory

    issues and other lawyers assisted with certain discreet tasks including but not limited to the

    summary judgment briefing when the primary team engaged in the day to day litigation was

    temporarily engaged in other litigation. For example, in September and October 2019, as I was

    preparing for trial in State Farm v. Manuel V. Feijoo, No. 18-cv-23329 (S.D. Fla. 2018) which

    was set to be tried before U.S. District Court Judge Rodolfo Ruiz in November 2019, my partners

    including but not limited to Sandra Heller assisted with the summary judgment briefing. If, for

    example, the primary lawyers on this file were focused on the completion of discovery including

    twelve depositions and a motion was filed by the Defendants which required a response, said

    response may have been assigned to another member of the team. While it was necessary to call

    upon various members of the team of professionals who dedicate their practice to the investigation




                                                     3
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 4 of 10



    and litigation of insurance fraud, the inclusion of these professionals was completed in a manner

    to avoid any duplication of effort and assistance at discrete tasks.

             10.     Prior to the agreement as to the blended rate, the hourly rates of the lawyers1 who

    worked on this case were as follows:

                     a.     David Spector, currently a partner at Holland & Knight and previously a

                            partner at Akerman, LLP, with more than 20 years of experience, billed at

                            a rate of $500.00 per hour. David Spector is the lead lawyer on this matter

                            and participated in all aspects of the litigation.

                     b.     Bradley McPherson, a partner at Akerman LLP with more than 15 years of

                            experience, billed at a rate of $333.00 per hour and assisted with filing of

                            the initial complaint, preparing written discovery, and generally assisting

                            with guiding strategy during the beginning of the litigation.

                     c.     Montaye Sigmon, a partner at Akerman LLP with more than 15 years of

                            experience, billed at a rate of $340.00 per hour and assisted with discrete

                            drafting of motions and coordination of e-discovery efforts.

                     d.     Elizabeth Hodge, of counsel at Akerman LLP with more than 22 years of

                            experience, billed at a rate of $345.00 per hour and assisted with discrete

                            legal research.

                     e.     Adam Hodges, currently a partner at Holland & Knight and previously a

                            partner at Akerman, LLP, with more than 17 years of experience, billed at

                            a rate of $350.00 per hour and assisted with discrete tasks including drafting

                            isolated motions and preparation of deposition designations.



    1
        Unless otherwise indicated, the lawyers identified herein worked in West Palm Beach, Florida.

                                                       4
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 5 of 10



               f.    Sandra Heller, currently a partner at Holland & Knight and previously a

                     partner at Akerman, LLP, with more than 20 years of experience, billed at

                     a rate of $355 per hour and assisted with drafting motions for summary

                     judgment and related filings as well as preparation for mediation.

               g.    Matthew DiBlasi, currently a partner in Holland & Knight’s New York

                     office and previously a partner in Akerman, LLP’s New York office, with

                     more than 16 years of experience, billed at a rate of $360.00 per hour and

                     assisted with drafting discrete motions.

               h.    C. Matthew Detzel, currently a partner in Holland & Knight’s Orlando

                     office and previously a partner at Akerman, LLP in its Orlando office, with

                     more than 12 years of experience, billed at a rate of $274.50 per hour and

                     assisted with drafting discrete motions and e-discovery efforts.

               i.    James Duffy, currently senior counsel at Holland & Knight and previously

                     an associate at Akerman, LLP, with more than 11 years of experience, billed

                     at a rate of $270.00 per hour and assisted with drafting discrete motions.

               j.    Caitlin Saladrigas, currently an associate with Holland & Knight and

                     previously an associate at Akerman LLP, in her ninth year of practice, billed

                     at a rate of $229.50 per hour from 2018 to February 2019 and $230.00. per

                     hour from February 2019 to July 2019. Caitlin Saladrigas is the lead

                     associate in this litigation and participated in all aspects of the litigation.

               k.    David Newman, an associate in Holland & Knight’s Miami office, in his

                     seventh year of practice, billed at a rate of $245.00 per hour and assisted

                     with research, drafting pre-trial motions, assessing productions made by



                                                5
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 6 of 10



                     parties and non-parties, assisting with meet and confer efforts related to

                     discovery, and preparations for depositions and court appearances.

               l.    Kayla Pragid, currently an associate with Holland & Knight and previously

                     an associate at Akerman LLP, in her eighth year of practice, billed at a rate

                     of $240.00 per hour and assisted with drafting discrete motions as well as

                     e-discovery efforts.

               m.    Darcie Thompson, currently an associate with Holland & Knight and

                     previously an associate at Akerman LLP, in her eighth year of practice,

                     billed at a rate of $240.00 per hour and assisted with drafting discrete

                     motions.

               n.    Joseph Valdivia, currently an associate with Holland & Knight and

                     previously an associate at Akerman LLP, in his seventh year of practice,

                     billed at a rate of $225.00 per hour and assisted with selective meet and

                     confer efforts during discovery and specific tasks associated with summary

                     judgment.

               o.    Alison Brown, a former associate of Holland & Knight’s West Palm Beach

                     office, in her eleventh year of practice, billed at a rate of $310.00 per hour

                     and assisted with drafting discovery responses.

               p.    Alexander Dudley, an associate in Holland & Knight’s Fort Lauderdale

                     office in his first year of practice, billed at the blended rate described above

                     and assisted with research and drafting motions.

               q.    Jennifer O’Shaughnessy, currently a paralegal with Holland & Knight and

                     previously a paralegal with Akerman, LLP, with more than 20 years of



                                                6
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 7 of 10



                           experience, billed at a rate of $175.50. Jennifer O’Shaughnessy is the lead

                           paralegal on this matter and assisted with all aspects of the case.

                   r.      Kirk Humphries, currently a paralegal with Holland & Knight and

                           previously a paralegal with Akerman, LLP, with more than 30 years of

                           experience, billed at a rate of $175.50 and assisted with discrete tasks

                           including preparation for hearings and depositions as well as internal review

                           of production materials.

                   s.      Alexandra Amburgy, a paralegal assistant with Holland & Knight, in her

                           second year in that position, billed at a rate of $100.00 and assisted with

                           discrete tasks including preparation for hearings and depositions as well as

                           internal review of production materials.

           11.     The total amount of hours expended be each lawyer at their standard hourly rate

    and at the blended rate are set forth in the table below:

                                           Hours Worked
             TIMEKEEPER                                         Hours Worked             FEE
                                            at Standard
                                                                at Blended Rate        AMOUNT
                                            Hourly Rate
                 Attorneys
     David Spector                              144.6               475.1              $198,497.60
     Caitlin Saladrigas                         1050.7              1445.7             $591,220.60
     David Newman                               188.8               716.8              $242,804.65
     Alexander Dudley                             0.0               427.8              $110,422.00
     Brad McPherson                             450.5                N/A               $93,063.15
     Adam Hodges                                  1.4                9.1                $2,961.00
     Sandra Heller                                0.0                50.4               $25,234.00
     Matthew Detzel                             114.6               155.5               $72,606.48
     Matthew DiBlasi                              0.0                28.2                $8,742.00
     Kayla Pragid                                41.3               100.8               $37,760.00
     Darcie Thompson                              0.0                19.1               $17,608.00
     Montaye Sigmon                              43.6                N/A                $6,256.00
     Joseph Valdivia                             18.1               111.2               $18,595.00
     James Duffy                                  6.3                45.2               $10,908.00
     Elizabeth Hodge                               .4                N/A                  $138.00
     Alison Brown                                12.4                15.8                $8,525.00

                                                      7
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 8 of 10



                                          Hours Worked
            TIMEKEEPER                                       Hours Worked              FEE
                                           at Standard
                                                             at Blended Rate         AMOUNT
                                           Hourly Rate
               Paralegals
     Kirk Humphreys                            133.4               51.9              $29,599.15
     Jenny O’Shaughnessy                       602.9               738.7             $292,804.65
     Alexandra Amburgy                          29.0               75.6              $18,595.00

     TOTALS                                                                            $1,850,523.03

           12.     In addition to the attorney time outlined above, the State Farm Plaintiffs also

    employed contract attorneys at Holland & Knight who performed document review. This case

    involved the management of approximately 61,000 pages of medical records and documents. The

    hourly rate of these professionals differed depending on the nature of task assigned. For example,

    when these contract reviewers reviewed the approximately 30,000 pages of financial documents

    in order to create a financial ledger for defendants Health and Wellness Services, Inc. and Pain

    Relief Clinic of Homestead, Corp., because despite running health care clinics which grossed over

    $1 million per year on average, these Defendants claimed not to maintain even the most

    rudimentary financial documents), they were assigned the blended rate referenced above as this

    was a detailed and substantive analysis which would be later used to prove the financial motives

    and control of the Defendants. However, when these contract reviewers billed for document

    review associated with redacting documents for purposes of production, their hourly rate was

    $75.00 which is consistent with the industry average for managed review teams. The contract

    reviewers, the associated hours expended at their standard hourly rate and the blended rate are set

    forth below:

            REVIEW TEAM              Hours Worked at      Hours Worked at             FEE
            TIMEKEEPER                 Hourly Rate         Blended Rate            AMOUNT
     Belensz, Rachael                      5.80                  0.0               $19,996.00
     Bromfield, Stuart                     0.0                  27.9                $8,649.60
     Caines, Melessa                        0.0                 19.8                $6,138.00
     Cavallo, Carol                        0.0                  35.1               $10,881.00

                                                    8
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 9 of 10



     Chocron, Stephanie                      0.0                 45.4                $248.00
     Coriat, Paola N.                       5.40                 54.0              $14,074.00
     Delaney, Patrick R.                     0.0                 26.0              $17,145.00
     Grout, Andrew                          5.80                 57.1                $837.00
     Hor, Davit                              0.0                 55.4               $8,091.00
     Huynh, Anh                             2.10                  3.8                $248.00
     Ibarra, Massiel                        2.10                  0.0              $18,136.00
     LaSalle, Jason T.                       0.0                 48.5              $17,174.00
     Lewis, Sherisse A.                     6.60                 40.2               $1,283.30
     Long, Jacob I.                         0.0                  66.3                $368.55
     Naffi, Sami                            12.3                 59.6              $15,035.00
     Pacheco, Carla C.                       5.0                 32.9              $12,957.00
     Palugyai, Daniel                       14.0                  0.0               $7,553.00
     Reisher, Greg                           0.0                  2.3              $19,368.50
     Rinner, Douglas D.                      0.0                 51.3              $10,574.00
     Roche, Roger                            0.0                  1.7               $1,050.00
     Rose, Arnold                           10.6                  0.0               $2,387.00
     Spring, Cassandra                       0.0                 76.2                 $0.00
     Staskiel, Heather G.                    9.5                 53.4              $15,903.00
     Swick, Ryan                            13.6                  0.0                $527.00
     Torres, Deanne                          0.0                 58.7                $795.00
     Williams, Angelia                      0.0                  8.6               $23,622.00
     Wiwczar, Kristen D.                     9.3                 25.5              $17,266.50

     TOTALS                                                                          $280,962.45


           13.     Attached as Exhibit A are true and correct copies of the invoices sent from

    Akerman LLP and Holland & Knight to the State Farm Plaintiffs regarding the above-captioned

    matter as of April 1, 2020.

           14.     These invoices contain redactions to protect privileged information.

           15.     These invoices also contain redactions to eliminate time entries for which the State

    Farm Plaintiffs are not seeking reimbursement.

           16.     I reviewed each of these invoices before they were sent to the State Farm Plaintiffs

    in order to remove duplicate or excessive time and thus these invoices contain a reasonable number

    of hours worked by each lawyer for each task indicated.



                                                     9
Case 1:18-cv-23125-RNS Document 346-1 Entered on FLSD Docket 05/04/2020 Page 10 of
                                       10




           17.    The total amount of fees expended by the State Farm Plaintiffs in this litigation was

   $2,072,585.88 but the State Farm Plaintiffs’ agree to only seek a total amount of $1,000,000.00 in

   fees.




   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

   correct.


           Executed this 4th day of May, 2020.




   DAVID I. SPECTOR




                                                   10
